ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 18th day of June, 2002,
ORDERED, by the Court of Appeals of Maryland, that Philip F. Finelli, Jr. be, and he hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland, effective thirty (30) days from the date of this Order, and it is further
ORDERED, that thirty (30) days from the date of this Order, the Clerk of this Court shall strike the name of Philip F. Finelli, Jr. from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State.